Citation Nr: 0815234	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  03-28 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to June 
1979 with additional periods of Active Duty for Training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Philadelphia, 
Pennsylvania, Department of Veterans' Affairs (VA) Regional 
Office (RO).  The case was remanded by the Board in November 
2004 and an independent medical expert opinion was obtained 
in August 2007.

The veteran submitted testimony before a judge no longer with 
the Board at a May 2004 Travel Board hearing.  The veteran 
was advised of his right to another hearing before a current 
Veterans' Law Judge and initially requested for another 
hearing to be scheduled in a February 1, 2008 written 
statement and then revoked his request in a later written 
statement dated February 28, 2008.


FINDINGS OF FACT

1.  A claim for a back disability was denied by the Board in 
February 1984.  This decision is the last final disallowance 
of the claim for a back disability.

2.  Since the final February 1984 Board decision, the 
evidence received, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and therefore raises a 
reasonable possibility of substantiating the claim.

3.  The veteran incurred an acute and transitory injury to 
his low back while on Active Duty for Training.

4.  The weight of the competent medical evidence does not 
indicate that the veteran is currently diagnosed with a low 
back disability that is medically related to his active duty 
or Active Duty for Training.


CONCLUSIONS OF LAW

1.  The February 1984 Board decision which denied service 
connection for a back disability is final. 38 U.S.C.A. § 
7104(b) (West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2007).

2.  The evidence submitted since the Board's February 1984 
decision denying service connection for a back disability is 
new and material and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 
20.1105 (2007).

3.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, as the veteran's claim 
was reopened, this notice is not necessary.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in January 2005 that fully addressed all four 
notice elements.  He was asked to submit evidence and/or 
information in his possession to the RO.  To the extent that 
the letter did not inform him of the elements of a claim for 
service connection, his written statements to the Board 
indicate actual knowledge of what is required.  

With respect to the Dingess requirements, in March 2006 the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and service medical 
records.  The veteran submitted private medical records and 
lay statements in support of his claim.  And, he was provided 
an opportunity to set forth his contentions during the 
hearing before a Veterans Law Judge.  In addition, he was 
afforded a VA medical examination in April 2006 with a July 
2006 addendum, and an independent medical expert opinion was 
obtained in August 2007.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

CLAIM TO REOPEN

The veteran claims that he has submitted new and material 
evidence sufficient to reopen his claim for entitlement to 
service connection for a low back disability.  A claim for 
service connection for a back disability was previously 
denied by the Board in a February 1984 decision.

While an unappealed Board decision is final (38 U.S.C.A. 
§ 7104(b)), applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

At the time of the last final disallowance, the veteran's 
service medical records and post-service medical records were 
in the claims file and considered.  The service medical 
records were noted to show an injury while on Active Duty for 
Training after which the veteran complained of lower back 
pain and was assigned to light duty.  Post-service medical 
records also showed another back injury several months later 
as a result of an automobile accident and treatment for a low 
back disability.  However, as the veteran had submitted no 
evidence of a nexus between any current back disability and 
his service, the claim was denied.

Since the last final disallowance of this claim, VA treatment 
records, private medical records, and several medical 
opinions have been submitted.  The medical opinions submitted 
include several indicating a possibly favorable relationship 
between the veteran's in-service injury and his current 
diagnosis.  

Reopening is necessary and is granted as the evidence 
received since the last final rating decision is both new and 
material.  The medical records and opinions are new as they 
were not of record at the time of the last final 
disallowance.  These records are also material as they relate 
to an unestablished fact necessary for the veteran's claim of 
service connection, that of a nexus opinion.  Additionally, 
this new evidence raises a reasonable possibility of 
substantiating the claim as it suggests that his current 
disability is related to service.

As he has submitted evidence that is both new and material to 
the previously disallowed claim for service connection, the 
claim is reopened.

CLAIM FOR SERVICE CONNECTION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Further, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran is seeking entitlement to service connection for 
a low back disability.  In April 1980, during a period of 
Active Duty for Training, the appellant fell from the track 
of an M578 Light Armored Recovery Vehicle and hit a rock with 
his lower back.  The appellant was medically evaluated that 
day and complained of pain in his lower back where the rock 
hit and an inability to sit without pain.  He returned for 
treatment the next day and noted that his back felt "a 
little better."  The veteran was assigned to light duty for 
five days.

In May 1980, following the previous period of Active Duty for 
Training, the veteran was involved in an automobile accident.  
He was admitted to a hospital in October 1980 complaining of 
pain and stiffness in his neck and lower back.  He only noted 
his May 1980 automobile accident while receiving treatment 
and was diagnosed with cervical and lumbosacral strain in 
November 1980.

The veteran was afforded a VA spine examination in April 
2006.  The VA examiner diagnosed the veteran as having lumbar 
strain as well as lumbar central disc protrusion L5, S1 with 
compression of the thecal sac, and opined that the 
appellant's back condition was at least as likely as not 
related to the injury he sustained during Active Duty for 
Training in April 1980.  The examiner further stated his 
belief that the May 1980 automobile accident played only a 
minor role in his current condition, based on the clinical 
history given by the veteran at the examination.  However, 
the examiner's medical opinion was deemed inadequate because 
it lacked a complete rationale for his conclusion.  In July 
2006, the same examiner reviewed the veteran's files again 
stated that he could not render an opinion in regard to the 
veteran's back condition without resorting to mere 
speculation as to whether it is related to service.

An independent medical expert opinion was sought by the Board 
in July 2007.  The report, submitted in August 2007, included 
the expert opinion that the veteran's current back condition 
was not more likely than not related to his in-service 
injury.  This opinion was made after a full review of the 
veteran's service and post-service medical records.  The 
examiner making the opinion is an expert in this area and 
fully supported his negative nexus opinion with reasonable 
rationales.

This negative nexus opinion was made despite a private 
opinion by an osteopathic doctor (Dr. L.K), and not a medical 
doctor, submitted to VA by the veteran in 2004 suggesting 
that his back disability is related to the in-service injury.  
The private opinion was not made after a full review of the 
veteran's records and does not include a similarly reasoned 
rationale as that accompanying the independent medical expert 
opinion submitted in August 2007 but rather is just the 
osteopathic doctor's statement with no rational or reasoning.  
Also, the osteopathic doctor is not considered to be a 
specialist in the field as is the independent medical 
examiner, who is not only a specialist in the field but also 
a licensed medical doctor as opposed to an osteopathic 
doctor.

As a result of the foregoing, the weight of the evidence is 
against the veteran's claim for service connection and the 
claim must be denied.

The Board has also considered the veteran's statements that 
he his current back disability is related to his in-service 
injury.  In this vein, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of back problems since active service is inconsistent with 
other evidence of record.  Indeed, the independent medical 
examiner pointed to the veteran's employment with the 
sanitation department and later reenlistment examinations.  
Therefore, the Board finds the statements of back problems 
since service of less probative value on the issue of 
continuity.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

New and material evidence having been submitted, the claim 
for a back disability is reopened.

Service connection for a low back disability is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


